Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2017/0061632 A1].
Claim 1: A map element extraction method, performed by an electronic device, the method comprising:
obtaining a laser point cloud and an image of a target scene, the target scene comprising a map element; [D1, Figure 4, 408; Figure 2, 222; [0021] and [0092]] D1 teaches the LIDAR scan including the raw data from the LIDAR unit providing a point cloud in the local system of coordinates including the element such as an object in a scene. 

performing registration between the laser point cloud and the image to obtain a depth map of the image; [D1, Figure 4, 410 and 412 and [0076]] D1 teaches the electronic device merging the data acquired in order to obtain a depth map of the scene.

performing image segmentation on the depth map of the image to obtain a segmented image of the map element in the depth map; and [D1, Figure 4, S412; [0062] and [0077]] D1 teaches the image segmentation mapper may adjust segments of the image using feedback From a prior depth map. The segmentation is performed based upon the depth map of the image.

converting a two-dimensional location of the segmented image in the depth map to a three-dimensional location of the map element in the target scene according to a registration relationship between the laser point cloud and the image. [D1, [0061]] D1 teaches the electronic device may use the depth map for building a three dimensional model of the object as the electronic device moves around the object. The three dimensional object based upon the depth map provides the conversion of the two-dimensional map elements of the depth map into three dimensional model. The conversion includes the location elements and since the three dimensional model is created based upon the depth map, obtained by performing registration by the point cloud and the image, the conversion is based upon a registration relationship between the laser point cloud and the image. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the embodiments of D1 to reach the ultimate goal of converting the two-dimensional data into a three dimensional data according to the processed information. The combination of the multiple embodiments would allow for the use of the LIDAR scan to perform a registration, segmentation, and conversion to receive the three dimensional information. One skilled in the art would have been motivated to modify D1 in this manner in order to together use the multiple embodiments. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

Claim 2: The method according to claim 1, wherein the performing registration between the laser point cloud and the image to obtain a depth map of the image comprises: performing registration between the laser point cloud and the image to obtain depth information corresponding to a pixel in the image; and constructing the depth map for the image according to the depth information corresponding to the pixel in the image. [D1, [0045] and [0058]] D1 teaches the image may be composed of a plurality of pixels. Each pixel may have a spatial coordinate and the depth value mapper may populate each pixel within a segment with the depth value of that segments centroid. Thus, the depth map corresponds to a pixel in the image. 

Claim 3: The method according to claim 2, wherein the performing registration between the laser point cloud and the image to obtain depth information corresponding to a pixel in the image comprises: constructing a projective transformation function between the laser point cloud and the image; extracting corresponding feature points from the laser point cloud and the image, and estimating a parameter of the projective transformation function according to the extracted feature points; and calculating the depth information corresponding to the pixel in the image according to the projective transformation function with the estimated parameter. [D1, [0055]] D1 teaches the depth values may be transformed from LIDAR space to image space. Depth data are coordinates in the world coordinate system, XYZ. The 3D coordinates are projected onto the image in image space by a projective transform. 

Claim 9: The method according to claim 1, further comprising: displaying the map element in a map of the target scene according to the three-dimensional location of the map element in the target scene; and obtaining a control instruction for the map element in the map of the target scene and generating a high-precision map of the target scene in response to the control instruction. [D1, Figure 7A-D and 0098-0099] D1 teaches the development of a image, ground truth, unassisted depth map and the assisted depth map with respect to the object of interest. The assisted LIDAR depth map is considered the high-precision map of the target scene which is provided using the command of map generation.

Claim 10: An electronic device, comprising: a processor; and a memory, the memory storing computer-readable instructions, and the computer-readable instructions, when executed by the processor, implementing a map element extraction method, the method comprising: obtaining a Claim 10 is rejected for similar reasons as to those described in claim 1. 

Claim 11: The device according to claim 10, wherein the performing registration between the laser point cloud and the image to obtain a depth map of the image comprises: performing registration between the laser point cloud and the image to obtain depth information corresponding to a pixel in the image; and constructing the depth map for the image according to the depth information corresponding to the pixel in the image. Claim 11 is rejected for similar reasons as to those described in claim 2. 

Claim 12: A non-transitory computer-readable storage medium, storing a computer program, the computer program, when executed by a processor, implementing a map element extraction method, performed by an electronic device, the method comprising: obtaining a laser point cloud and an image of a target scene, the target scene comprising a map element; performing registration between the laser point cloud and the image to obtain a depth map of the image; performing image segmentation on the depth map of the image to obtain a segmented image of the map element in the depth map; and converting a two-dimensional location of the segmented image in the depth map to a three-dimensional location of the map element in the target scene Claim 10 is rejected for similar reasons as to those described in claim 1. 

Claim 13: The computer-readable storage medium according to claim 12, wherein the performing registration between the laser point cloud and the image to obtain a depth map of the image comprises: performing registration between the laser point cloud and the image to obtain depth information corresponding to a pixel in the image; and constructing the depth map for the image according to the depth information corresponding to the pixel in the image. Claim 13 is rejected for similar reasons as to those described in claim 2.

Claim 14: The computer-readable storage medium according to claim 13, wherein the performing registration between the laser point cloud and the image to obtain depth information corresponding to a pixel in the image comprises: constructing a projective transformation function between the laser point cloud and the image; extracting corresponding feature points from the laser point cloud and the image, and estimating a parameter of the projective transformation function according to the extracted feature points; and calculating the depth information corresponding to the pixel in the image according to the projective transformation function with the estimated parameter. Claim 14 is rejected for similar reasons as to those described in claim 3.

Claim 20: The computer-readable storage medium according to claim 12, the method further comprising: displaying the map element in a map of the target scene according to the three-dimensional location of the map element in the target scene; and obtaining a control instruction Claim 20 is rejected for similar reasons as to those described in claim 9. 

Allowable Subject Matter
Claims 4-8 and 15-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

4. The method according to claim 3, wherein the converting a two-dimensional location of the segmented image in the depth map to a three-dimensional location of the map element in the target scene according to a registration relationship between the laser point cloud and the image comprises: inputting the two-dimensional location of the segmented image in the depth map and the depth information corresponding to the pixel in the image into the projective transformation function with the estimated parameter to calculate the three-dimensional location of the map element in the target scene. The prior art of record, either alone or in combination, fails to teach or suggest the limitations as described in claim 4. The closest prior art is US 2012/0148135, see abstract, which at least projection is utilized in determining a probability map for the projection images and segmenting the interest indicated by the location and ultimately calculate a 3D vessel model from the extracted vessel centerlines. However, the prior art of record, either alone or in combination, fails to teach or suggest inputting the two-dimensional location of the segmented image in the depth map and the depth information corresponding to the pixel in the image into the projective transformation function with the estimated parameter to calculate the three-dimensional location of the map element in the target scene. Claim 15 is objected to for similar reasons as to those described in claim 4.

5. The method according to claim 1, wherein the performing image segmentation on the depth map of the image to obtain a segmented image of the map element in the depth map comprises: performing feature extraction on the depth map of the image to obtain a feature map corresponding to the image; performing class prediction on a pixel of the feature map to obtain a class of the pixel of the feature map; and fitting pixels belonging to the same class in the feature map to form the segmented image of the map element in the depth map, each class being corresponding to one type of map element. The prior art of record, either alone or in combination fails to teach or suggest the limitations as described in claim 5. The known prior art teaches the classification of pixels, however, the prior art search did not return any documents providing that the fitting pixels belonging to the same class in the feature map to form the segmented image of the map element in the depth map, each class corresponding to one type of map element. Further, for example, prior art US 2014/0119604 A1, see 0069, and teaches the segmentation of an image into classes of regions. However, this is different from the steps being completed by claim 5. Claim 6-8 is object to at least for being dependent upon claim 5. Claim 16 is objected to for similar reasons as to those described in claim 5. Claim 17-19 is object to at least for being dependent upon claim 16.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382. The examiner can normally be reached M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDEEP SAINI/Primary Examiner, Art Unit 2661